internal_revenue_service number release date index number --------------------------------- --------------------------- ---------------------------------- in re ----------------------- ------------------------ ------------------------ ------------ department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 - plr-105304-03 date date ----------------------- ty ------------------- legend a ------------------------- country b country c plan employer year year date date u s city x date date date country d date y z dear --------------- this is in response to a letter dated date requesting a ruling with respect to the proper u s tax treatment of payments from a domestic pension_plan to a nonresident_alien_individual the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed --------------------------- ------------ ------------------------------------------ ------------------------------------------------- ------- ------- ---------------------- ----------------- -------------- ------------------------- ---------------------- ------------------------- ------------------ ---------------------- ---- ----- facts plr-105304-03 by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination a is a nonresident_alien and a citizen of country b who resides in country c a is not a resident of country b for purposes of the u s -country b income_tax treaty there is no income_tax treaty in force between the united_states and country c a is entitled to receive a pension under the plan by reason of his employment by employer or affiliated companies between year and year the trust forming part of the plan is a_trust created or organized in the united_states that constitutes a qualified_trust under sec_401 of the internal_revenue_code the plan is a defined_benefit_plan meaning it does not provide an individual_account for each participant with benefits based solely on the amount of the participant’s account payments were to begin on or about date with benefits retroactive to date a was employed by employer in u s city x from date until date he was rehired on date to work first in country d and then in country c on or about date a ceased working for employer thus a performed y months of service in the united_states and z months of service outside the united_states a requests a ruling to determine the portion of each of his pension payments from the plan that is subject_to u s federal_income_tax law and analysis sec_871 of the code imposes a tax of percent on amounts received by nonresident_alien individuals as interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income to the extent the amount so received is from sources within the united_states and is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1441 provides in general for the withholding of tax at a percent rate on certain income_from_sources_within_the_united_states of nonresident_alien individuals sec_1441 lists salaries wages annuities or other fixed_or_determinable_annual_or_periodical_gains as items of income subject_to the withholding of tax under sec_1441 plr-105304-03 sec_1_1441-4 of the income_tax regulations provides that u s -source payments to a nonresident_alien_individual from a_trust described in sec_401 are subject_to_withholding under sec_1441 sec_861 provides generally that compensation_for labor or personal services performed in the united_states shall be treated as income_from_sources_within_the_united_states sec_862 provides that compensation_for labor or personal services performed outside the united_states shall be treated as income_from_sources_without_the_united_states employer contributions to an annuity or pension_plan constitute compensation_for labor or personal services see eg revrul_56_82 1956_1_cb_59 for purposes of determining the source of pension payments from a retirement_plan the portion of each payment that is attributable to employer contributions with respect to services rendered within the united_states is treated as income_from_sources_within_the_united_states the portion that is attributable to employer contributions with respect to services rendered outside the united_states is treated as income_from_sources_without_the_united_states and the portion that represents earnings and accretions to contributions of either the employer or the employee is treated as income_from_sources_within_the_united_states revrul_79_388 1979_2_cb_270 employer contributions to a sec_401 defined_benefit_plan covering more than one individual participant are not made for the benefit of specific participants but are made based on aggregate liabilities to all participants all funds held under the plan are available to provide benefits to any participant accordingly it is not possible in such a case to allocate actual contributions to specific participants sec_1_403_b_-1 of the income_tax regulations relating to certain tax_sheltered_annuities provides that if for any employee the actual amounts of employer contributions to a defined_benefit_plan are not known such amounts are to be determined under the formula set forth in the regulations or under any other method utilizing recognized actuarial principles that are consistent with the provisions of the plan under which the contributions are made and the method adopted by the employer for funding the benefits under the plan the formula set forth in sec_1_403_b_-1 of the regulations provides that the contributions made by the employer for the benefit of the employee as of the end of any taxable_year if not known shall be deemed to be the product of the following four amounts i the projected annual amount of the employee's pension as of the end of the taxable_year to be provided at normal_retirement_age from employer contributions based upon plr-105304-03 the plan provisions and assuming the employee's continued employment with his current employer at the current salary ii the value from table i at normal_retirement_age as defined in the plan of an annuity of dollar_figure per annum payable in equal monthly installments during the life of the employee iii the amount from table ii representing the level annual contribution that will accumulate to dollar_figure at normal_retirement_age for the sum of a the number of years remaining from the end of the taxable_year to normal_retirement_age and b the lesser_of the number of years_of_service credited through the end of the taxable_year or the number of years that the plan has been in existence at such time iv the lesser_of the number of years_of_service credited through the end of the taxable_year or the number of years that the plan has been in existence at such time the source of the pension payments that a receives from the plan can be determined by starting with the formula set forth in sec_1_403_b_-1 of the regulations first determine the total amount of employer’s deemed contributions to the plan for a total contributions by calculating the product of i a’s annual pension benefit from the plan ii the value from table i that corresponds to the normal_retirement_age as defined by the plan iii the value from table ii that corresponds to the sum of a the number of years remaining from the end of the taxable_year to normal_retirement_age and b the lesser_of the number of years_of_service credited through the end of the taxable_year or the number of years that the plan has been in existence at such time and iv a’s total years_of_service next allocate total contributions between a’s y months of service within the united_states and z months of service outside the united_states multiply total contributions by y y z to determine employer’s deemed contributions with respect to a’s services within the united_states us contributions and by z y z to determine employer’s deemed contributions with respect to a’s services outside the united_states foreign contributions finally allocate each pension payment as follows the portion that is attributable to employer’s deemed contributions with respect to a’s services within the united_states equals us contributions divided by the product of the quantities described in subdivisions i and ii of sec_1 b - d of the regulations plr-105304-03 the portion that is attributable to employer’s deemed contributions with respect to a’s services outside the united_states equals foreign contributions divided by the product of the quantities described in subdivisions i and ii of sec_1_403_b_-1 of the regulations the portion that is attributable to earnings_of the plan with respect to a equals the remainder of the payment conclusion based solely on the information submitted and on the representations made by a we conclude that the portion of a’s pension that is treated as income_from_sources_within_the_united_states should be determined under the principles of revrul_79_388 an amount that is attributable to deemed employer contributions should be determined using the formula set forth in sec_1_403_b_-1 of the income_tax regulations such amount should be allocated between u s source and foreign source on the basis of where a performed the relevant services the remainder should be treated as earnings and accretions that represent income from u s sources except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning the tax treatment of the pension payments under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the pension payments that are not specifically addressed above pursuant to section dollar_figure of revproc_2004_1 2004_1_irb_1 a letter_ruling found to be not in accord with the current views of the service may be revoked or modified a letter_ruling may be revoked or modified due to among other things the issuance of regulations or a revenue_ruling revenue_procedure notice or other statement published in the internal_revenue_bulletin if a letter_ruling is revoked or modified the revocation or modification applies to all years open under the period of limitations unless the service uses its discretionary authority under sec_7805 of the code to limit the retroactive effect of the revocation or modification this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-105304-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
